Citation Nr: 1403106	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service-connection for peripheral neuropathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.

As previously noted in the November 2011 remand, the issue of entitlement to service-connection for peripheral polyneuropathy of the lower extremities has been raised by the record.  The issue was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It is unclear from the record whether these issues were ever addressed.  As such, the issue of entitlement to service-connection for peripheral polyneuropathy of the lower extremities has been raised by the record but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's diagnosed peripheral polyneuropathy of the upper extremities is shown to be related to active service.  


CONCLUSION OF LAW

Service connection for peripheral polyneuropathy of the upper extremities is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the appeal was remanded in November 2011.  The RO properly provided notice instructions, obtained Social Security Administration records, afforded the Veteran a November 2011 VA examination and readjudicated the claim via the July 2008 Statement of the Case.  The Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Through his private medical records, the Veteran essentially asserts entitlement to service-connection for peripheral neuropathy of the upper extremities based on exposure to herbicides in Vietnam.  

Medical evidence in the claims file shows a diagnosis of peripheral polyneuropathy, also characterized as neuropathy.  Although service treatment records are negative for any complaint, treatment, or diagnosis of this disorder, the Veteran is presumed under the law to have been exposed to Agent Orange during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6) 

A type of peripheral neuropathy is on the list of conditions presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Previously, the condition, however, was characterized acute and subacute peripheral neuropathy and it was to have become manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service for the presumption to apply.  See 38 C.F.R. § 3.307(a)(6)(ii).  VA has changed the regulation to characterize the presumptive disease of peripheral neuropathy as "early-onset peripheral neuropathy."  However, the requirement that the peripheral neuropathy manifest to a compensable degree within one year would remain intact.

In this case, the record reflects that the Veteran was first diagnosed with peripheral neuropathy many years after his military discharge from service.  As such, the Veteran is not entitled to presumptive service connection.

However, even when a disability is not on the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The November 2011VA examiner provided a positive nexus opinion between the Veteran's current diagnosis of peripheral neuropathy of the upper extremities and active service through exposure to herbicides.  In an August 2012 addendum opinion, the VA examiner explained that the findings confirmed the Veteran had significant peripheral neuropathy in all four extremities and the evidence showed the Veteran's condition was secondary to herbicide exposure in Vietnam.  The examiner supported his opinion with medical literature and medical evidence from two private physicians of record.  Positive evidence has been provided by the VA examiner and two private physicians.  There is no contrary medical opinion of record.  Therefore, the Board finds that the evidence weighs in favor of the Veteran's claim.  Accordingly, service-connection for peripheral neuropathy of the upper extremities is warranted.   


ORDER

Service-connection for peripheral neuropathy of the bilateral upper extremities is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


